Citation Nr: 0946351	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and secondary depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board notes that the Veteran initially filed a claim for 
service connection of PTSD.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a claim for 
service connection of PTSD may encompass claims for service 
connection of any mental disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record 
shows diagnoses of PTSD and depression and that the Veteran 
seeks compensation for the symptomatology associated 
therewith.  Accordingly, the claim has been recharacterized 
as stated above.

The Board notes that in the March 2008 rating decision the 
Veteran was granted service connection for erectile 
dysfunction with a noncompensable evaluation.  The Veteran 
initially expressed disagreement with this evaluation and 
this issue was included in the July 2008 Statement of the 
Case (SOC).  However, the Veteran did not include this issue 
in his September 2008 Substantive Appeal (VA Form 9) and made 
arguments pertaining only to the denial of service connection 
for PTSD.  The RO notified the Veteran that they considered 
this to be a withdrawal of his Notice of Disagreement (NOD) 
with respect to this issue.  See October 2008 letter.  The 
Veteran was asked to indicate whether he still wished to 
pursue this claim and did not respond.  Accordingly, this 
issue is not on appeal.  

The Board notes that the Veteran initially requested a 
hearing before the Board.  See September 2008 Substantive 
Appeal (VA Form 9).  However, in a subsequent communication, 
the Veteran withdrew his request for a hearing.  See October 
2008 statement.  
Also, the Board notes that in February 2009, following 
certification of the present appeal, the Veteran was provided 
a VA psychiatric examination.  The report associated with 
this examination has yet to be considered by the RO in the 
first instance.  Likewise, the Veteran submitted some 
outpatient VA records that have not been considered by the 
RO.  In this regard, the Board may consider this evidence in 
the first instance because the Veteran has waived RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2009).  
Furthermore, in light of the favorable disposition herein, 
any error in considering this evidence in the first instance 
is harmless.


FINDINGS OF FACT

Evidence of record supports a finding that the Veteran 
engaged in combat during his service in Vietnam; resolving 
reasonable doubt in the Veteran's favor, medical evidence 
establishes a confirmed diagnosis of PTSD with secondary 
depression related to combat stressors.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD and secondary depression is warranted.  38 U.S.C.A.  § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection for PTSD currently requires:  
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  The definition 
of "engaged in combat with the enemy" is that the veteran 
is required to have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality; but does not 
include cases in which a veteran was merely serving in a 
general "combat area" or "combat zone" without their 
personal participation in combat.  Satisfactory proof that a 
veteran engaged in combat with the enemy depends on the facts 
of each case, requires evaluation of all pertinent evidence, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  See VAOPGCPREC 12-99 
(October 18, 1999).

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2009).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records are negative with 
respect to a diagnosis of PTSD or any other psychiatric 
disability.  They do, however, note complaints of emotional 
problems and drug abuse.  An August 1971 clinical record 
notes a complaint of inability to get along "with the navy" 
and a desire for a discharge.  This note contains a diagnosis 
of passive dependent immature personality disorder and a 
recommendation that the Veteran be separated relative 
thereto.  His separation examination report, dated in 
September 1971, documents a normal psychiatric clinical 
evaluation at discharge.  

The Veteran's DD Form 214 shows that he served as a 
Machinist's Mate (MM-4200) and received the National Defense 
Service Medal and Vietnam Service Medal.  His personnel 
records reflect that he participated in "combat fire" on 
November 8, 1970, and served in the Republic of Vietnam from 
July 20, 1970 to July 26, 1970, and November 7, 1970, to 
November 9, 1970.

The Veteran has provided information regarding his claimed 
stressors.  He has related having feared for his life when he 
was "upriver" in Vietnam and was subjected to incoming 
fire.  He has also related one specific incident in which he 
thought his ship was being attacked by an enemy diver and 
fired upon this diver, only later to find out it was a fellow 
serviceman.  The serviceman was apparently unharmed, but the 
Veteran has related feeling terrified during the incident.  
The Veteran has also related having some survivor's guilt 
related to him being unaware of the status of two fellow 
servicemen with whom he attended boot camp.  He is apparently 
unsure if they were killed in action, although a search of 
the Vietnam Veterans Memorial's records revealed none of the 
names provided by the Veteran.

The Veteran has related having been treated for stress by VA 
in the 1980s, which caused his hair to fall out.  A review of 
these records shows treatment for alopecia areata, teeth 
abscesses and hemorrhoids, but no psychiatric condition or 
complaints.   

A May 2008 VA mental health triage note marks the first 
clinical evidence pertaining to the Veteran's mental state.  
At this time, the Veteran phoned the VA medical center and 
reported that he needed help and could not "live like this 
anymore."  He reported frustration and anger and that he had 
never been able to hold a steady job.  He reported struggling 
with nightmares and flashbacks related to his "combat" 
time, including seeing other soldiers injured, being under 
mortar attacks, etc.  He also related experiencing turmoil 
over his diagnosis of prostate cancer as well as his 
daughter's apparently recent cancer diagnosis.  PTSD symptoms 
as well as depression and anger issues were assessed.  He was 
seen the next day for evaluation by a Clinical Nurse 
Specialist/Nurse Practitioner.  

During evaluation in May 2008, the Veteran denied having had 
any psychiatric care.  With respect to stressors, he reported 
many episodes of fearing for his life and having run river 
patrols in Vietnam.  He also expressed having lost a close 
buddy in Vietnam on another mission in the Veteran's absence, 
which bothered him.  Examination resulted in an Axis I 
assessment of "depression, most likely related to his 
current situation.  Will probably want to rule out [PTSD]."  

In July 2008 the Veteran was seen by a VA psychiatrist.  At 
this time, the Veteran related his stressors in a general 
manner, referring to his traumatic experiences in Vietnam.  
He reported having flashbacks and nightmares, as well as 
difficulty trusting others.  He related being hypervigilant 
and very protective of his children.  The Veteran related an 
extensive history of chemical dependency.  

Mental status examination revealed a 57 year old male, who 
was very distant at first.  He cried a lot and sobbed when 
recalling his experiences.  His affect was appropriate and 
his mood was depressed.  His thinking was clear and no 
cognitive deficits were noted, although he was very tense, 
anxious and stressed out throughout the interview.  He had no 
hallucinations or delusions, but he was quite suspicious and 
untrusting.  PTSD was assessed and it was planned to refer 
the Veteran for a complete PTSD evaluation, and possibly to 
the PTSD program.  

In September 2008 the Veteran underwent psychological testing 
through VA, including the MMPI-2 (Minnesota Multiphasic 
Personality Inventory-2), MCMI-III (Millon Clinical 
Multiaxial Inventory-III), and PCL (PTSD Checklist).  The 
Veteran returned an invalid MMPI-2 profile and it was noted 
that this testing indicated that he was either exaggerating 
his symptoms significantly or experiencing an extremely high 
degree of psychological distress and turmoil.   His MCMI-III 
profile was marginally valid and the examiner was reluctant 
to interpret it in any detail.  The Veteran returned a score 
of 73 on the PCL, which the examiner noted was significantly 
above the most commonly used cutoff scores to suggest a 
diagnosis of PTSD.  In looking at the totality of the 
testing, the examiner felt that the results were very 
consistent with diagnoses of posttraumatic stress disorder.  
He explained that the invalid MMPI-2 profile was frequently 
seen in combat veterans with PTSD.  With respect to the MCMI-
III, the Veteran's profile was relatively common with combat 
veterans with PTSD.  An October 2008 mental health note 
documents a diagnosis of PTSD.  

In February 2009 the Veteran was afforded a VA psychiatric 
examination.  At this time, the Veteran reiterated his 
stressors, as outlined above, particularly having been 
exposed to incoming mortar fire with related feelings of fear 
and panic.  He did not describe any post-military trauma.  
Examination resulted in an impression of PTSD with secondary 
depression and the examiner noted that the Veteran had 
experienced and witnessed events that involved both actual 
and threatened death and serious injury, with intense 
feelings of helplessness and horror.  Subsequent VA records 
document treatment of PTSD and depression overlapping 
extensively therewith.  

Initially, the Board notes that at least one of the Veteran's 
claimed stressors has been adequately proven.  The Veteran's 
service personnel records document that he came under combat 
fire on at least one occasion on November 8, 1970, when he 
served in the Republic of Vietnam.  Thus, the occurrence of 
his stressor of having come under fire in Vietnam is 
established.  Furthermore, given the nature of that stressor, 
it must also be conceded that he participated in combat as 
contemplated by 38 U.S.C.A. § 1154(b). 

The Veteran is diagnosed as having PTSD and the evidence is 
at least in equipoise that PTSD is attributable to service.  
Although there is no clinical evidence of PTSD or any 
psychiatric disability appearing until many years following 
the Veteran's discharge, the evidence indicates that he has a 
valid current diagnosis of PTSD.  See examination reports of 
September 2008 and February 2009.  As a diagnosis has been 
rendered and a stressor proven, the evidence must also show 
that it is at least as likely as not that the Veteran's 
claimed psychiatric disability is attributable to an 
established stressor.  In this case, the Veteran's service 
personnel records confirm that he participated in combat fire 
on at least one occasion and that he served in Vietnam, and 
VA examiners have attributed the Veteran's PTSD with 
secondary depression in large part to his description of 
having come under fire.  Accordingly, in affording the 
Veteran the benefit of the doubt, entitlement to service 
connection for a psychiatric disability, to include PTSD and 
secondary depression, is granted.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD and secondary depression, is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


